Mr. Justice Scott dissents. Mr. Justice McAllister: I do not concur in the reasoning of the opinion of the majority of the court as to the ground of plaintiff in error, that there could be no conviction for manslaughter under this indictment. The conviction, if sustainable at all, can only be upon the 145th section of the Criminal Code of 1874, defining involuntary manslaughter. Under that section, I think it may he sustained, but, in my judgment, the general doctrine of the common law stated in the opinion of the majority of the court is inapplicable to the circumstances of the case. In the decision of the case I concur.